     2:20-cv-01687-DCN          Date Filed 07/07/20    Entry Number 57       Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                          )
CONSERVATION LEAGUE, et al.,                    )
                                                )
                  Plaintiffs,                   )
                                                )
       v.                                       )
                                                )
ANDREW R. WHEELER, et al.,                      )
                                                          Case No. 2:20-cv-01687-DCN
                                                )
                  Defendants,                   )
                                                )
AMERICAN FARM BUREAU                            )
FEDERATION, et al.,                             )
                                                )
                  Intervenor-Defendants.        )
                                                )

                                           ORDER

       Upon consideration of the parties’ Consent Motion for Modification of Briefing Schedule

and Increase in Page Limits for Motion(s) for Summary Judgment, and good cause appearing

therefore, IT IS HEREBY ORDERED that the motion is GRANTED.

   1. Plaintiffs shall file their motion for summary judgment on or before July 10, 2020, with

       supporting memoranda not to exceed 45 pages.

   2. Defendants and Intervenor-Defendants shall each file a combined response and any

       cross-motion for summary judgment on or before August 24, 2020. The two combined

       response/summary judgment memoranda shall be no more than 45 pages each.

   3. Plaintiffs shall file combined replies in support of summary judgment and responses to

       any cross-motions for summary judgment by September 21, 2020. The two combined

       replies/responses shall be no more than 35 pages each.
  2:20-cv-01687-DCN        Date Filed 07/07/20      Entry Number 57       Page 2 of 2




4. Defendants and Intervenor-Defendants shall file replies in support of their cross-motions

   for summary judgment, if any, by October 19, 2020. The two replies shall be no more

   than 30 pages each.

   AND IT IS SO ORDERED.

                                         _______________________________________
                                         David C. Norton
                                         United States District Judge

   July 7, 2020
   Charleston, South Carolina
